The opinion of the Court was delivered by
Lowrie, J. —
Last year the plaintiff brought this case up on a writ of error, and the judgment was affirmed, and the record remitted. After that the costs were taxed, and now we have a writ of error to,the taxation. This is claiming a right to two writs of error to the same judgment, or two suits for the same cause of action; and, if this can be, why may we not have another ? A case cannot be thus split up. A party must not sue even in error prematurely, if he, wants his whole case reviewed. He ought to see that the costs are taxed before error brought, if he fears that the taxation may need correction here.
Judgment affirmed with costs.